Title: To James Madison from John Brewer, 12 February 1817
From: Brewer, John
To: Madison, James



Sir
Annapolis, February 12th. 1817

Addressing for the first time, the Chief Magistrate of My Country; and Sensible of my inability to approach You in a Style, Suitable to your known virtues and talents, You will readily believe me, when I express my embarrassment as greater than I have ever experienced.
Encouraged by Your Characteristic indulgence, and pursuing my feelings, I will proceed, Conscious that Your goodness, will make every allowance which my peculiar Situation requires.
At an early period of my life, before I knew the value of a parent, I had the misfortune to lose my father, who, while he lived never permitted me to feel the pressures of want.
He left me, his Youngest Child, poor indeed; for with his breath, fled the means which furnished my Still younger days, with Comfort, with Ease, and the hopes of education.  When only twelve years of age, necessity placed me in the Chancery office, under Samuel Harvey Howard Esquire, the then Register, with whom I Continued five Years; An opportunity then offering with his Consent, I obtained a more lucrative employment in the land office, with John Callahan Esquire, the then Register, with whom I Continued, as his only assistant, until his death.  John Kelly Esquire Succeeded him; and I Continued as his Clerk for Several Years until my Brother, Nicholas Brewer was appointed Register in Chancery, on the death of Mr. Howard.  Having been raised in that Office, and my Brother wishing me to act as his Chief Clerk, and offering me better terms, than My employers office Could afford, with his Consent and knowledge of every Circumstance, I returned to the Chancery office, where I Continued until the death of Mr. Kelly, when I was appointed to Succeed him.
During this time, that I was with my Brother, (in 1805) I was appointed Clerk of the House of Delegates of Maryland, where I Continued to act in both Capacities until the political Change in this State, in eighteen hundred and twelve, induced the House of Delegates to elect another, whose political Creed, better pleased them
My Brother, was about the Same time, dismissed from office, by the new Executive, for his political Crimes, and Mr. James P. Heath, was appointed to Succeed him.
I am Still the Register of the Land office; and do believe, have Conducted it with Credit to my Self, and Satisfaction to the public; But it is declining daily; The price of every necessary of life, has greatly increased whilst a rather large Young and growing family, renders it necessary, that I should Seek some other employment which will Supply their necessary wants.
Finding that it is probable, that Some of the departments will be new modelled, at Washington, and some new establishments made in the Western World, Creating new Offices, I am induced to tender my Services, and respectfully Solicit Your patronage.
A Wife, ten little Children, Seven of which are boys, (with an early prospect for another) an aged mother, requiring and deserving all my Care, and an aged aunt of Mrs. Brewers, who was the Only protector of her infant, Orphan days, now dependant on my exertions, and Success, for the Comforts necessary to declining life accompanied by infirmity, are the Strongest Claims which I Can offer.
I Cannot boast of any Services, to my Country, by military deeds; but I have the Satisfaction to believe, that by Uniting my feeble Efforts, to those of a Majority of My Country, to place You at the head of it, I have remotely aided to increase its happiness and Exalt its Character
At the Commencement of the late war, through Governor Bowie, I volunteer’d my Services to You, being the Only Officer in this City that did So; I was Called in to Service by Governor Winder, in consequence thereof and Served five Months, a part of the time occupying Fort Maddison, and a part, encamped on the borders of this City; the British Not having paid us a visit, we had no opportunity to prove what Kind of reception they would have met with.
During the late war, my office was virtually Closed, the records and papers being removed in boxes, from this place for Safety for which I have never received any Compensation; but on the Contrary was Compelled for the Support of my family, to Consume two thousand dollars, which by industry with Economy I had accumulated, as a small aid to my wife and Children, Should any accident happen to Me.
I have had the honor to be the Clerk to all the republican Electors of the Senate in this State, and to be the bearer of the Votes of Maryland in favour of Messrs. Munroe and Tompkins; I mention these Circumstances only to Shew my Standing with my political friends.
I have done!  Conscious that if Your friendship Should be bestowed on another, in preference to me, it is because You deem him better qualified or more worthy, And Shall Still Exercise the privilege of Mingling my prayers with those of My family, for your future welfare and happiness, and that a life So dear to America, may be protected by the same hand, that has preserved it through So many trying Scenes, That the evening Sun of Your life, May Set, Surrounded by the Same Splendour and piety, which adorned your Earlier day’s, and that my partner and myself, together with the dear pledges of our Mutual affection, may Meet You and yours in the Heaven of eternal bliss.  With feelings more than I Can Express, Believe me Sir Yours most Sincerely

John Brewer


N B: I inclose You some recommendations.  They are flattering to my feelings, and probably Say More of me than I deserve.  I Shall therefore make it the duty of the remnant of my days, to avoid any Cause of regret, on their part, for having thus Spoken of me.

J B.
